 

Exhibit 10.3

 



first Amendment

 

to

 

TAX RECEIVABLE AGREEMENT

 

This First Amendment to Tax Receivable Agreement (this “Amendment”) is made and
entered into as of July 21, 2015, by and among ZAIS Group Holdings, Inc., a
Delaware corporation (“Holdings”) and the Non-Holdings Members (as defined
therein). Capitalized terms used in this Amendment but not defined herein shall
have the respective meanings given to them in the Agreement (as defined below).

 

WHEREAS, Holdings and the Non-Holdings Members are parties to that certain Tax
Receivable Agreement, dated as of March 17, 2015 (the “Agreement”); and

 

WHEREAS, pursuant to Section 7.6(b) of the Agreement, Holdings and the
Non-Holdings Members now desire to amend the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in the Agreement and this Amendment and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and agreed, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.Amendments.

 

(a)          The Recitals section of the Agreement is hereby amended by
replacing each reference to the terms “subsidiary” or “subsidiaries” in the
eighth “Whereas” clause therein to the defined terms “Subsidiary” or
“Subsidiaries”, as applicable.

 

(b)          The defined term “Subsidiaries” contained in Section 1.1 of the
Agreement is hereby amended by replacing the text “other pooled investment
vehicle or any Subsidiaries of such Person shall be deemed to be a Subsidiary of
Holdings unless a majority of the economic interests of such Person are owned by
Holdings or any of its Subsidiaries” in its entirety with the following: “other
pooled investment vehicle or any Subsidiaries thereof shall be deemed to be a
Subsidiary of any Person unless a majority of the economic interests therein are
owned by such Person or any of its Subsidiaries”.

 

(c)          Section 6.1 of the Agreement is hereby amended by inserting the
text “constituting a Subsidiary” immediately after the text “If ZGP acquires an
interest in an entity”.

 

2.          No Other Modifications. Except as specifically provided in this
Amendment, the Agreement shall remain in full force and effect without any other
amendments or modifications.

 

3.          Counterparts. This Amendment may be executed in two or more
counterparts (including by facsimile or other electronic means), each of which
shall be deemed to constitute an original, but all of which together shall be
deemed to constitute one and the same instrument.

 

 

 

  

4.          Governing Law. This Amendment will be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed in that State, without giving effect
to any conflicts of laws provisions.

 

[Signature pages follow]

 

- 2 -

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

  HOLDINGS:       ZAIS GROUP HOLDINGS, INC.       By: /s/ Michael F. Szymanski  
Name: Michael F. Szymanski   Title: Chief Executive Officer         (Signatures
continued on following page)

 



[Signature Page to First Amendment to Tax Receivable Agreement]

 

 

 

  

  NON-HOLDINGS MEMBERS:       /s/ Christian M. Zugel   CHRISTIAN M. ZUGEL      
/s/ Sonia Zugel   Sonia Zugel       /s/ Laureen Lim   Laureen Lim       ZUGEL
FAMILY TRUST       By: Fiduciary Trust International of Delaware, as Trustee    
  By: /s/ Dorothy K. Scarlett     Name:  Dorothy K. Scarlett     Title:
   President & CEO       /s/ Mark Mahoney, Trustee   Mark Mahoney, as Trustee  
    FAMILY TRUST U/A CHRISTIAN M. ZUGEL 2005 GRAT       By: Fiduciary Trust
International of Delaware, as Trustee       By: /s/ Dorothy K. Scarlett    
Name:  Dorothy K. Scarlett     Title:    President & CEO       /s/ Mark Mahoney,
Trustee   Mark Mahoney, as Trustee

 

[Signature page to First Amendment to Tax Receivable Agreement]

 

 

 